85 So. 3d 507 (2012)
Quineice SAINTVIL, Petitioner,
v.
The STATE of Florida, Respondent.
No. 3D12-500.
District Court of Appeal of Florida, Third District.
March 21, 2012.
Quineice Saintvil, in proper person.
Pamela Jo Bondi, Attorney General, for respondent.
Before WELLS, C.J., and RAMIREZ and LAGOA, JJ.
WELLS, Chief Judge.
Quineice Saintvil's petition for writ of habeas corpus claiming ineffective assistance of trial counsel is denied without *508 prejudice to file an appropriate rule 3.850 motion in the court below.